Delehanty, S.
Since the decision of the court heretofore made (170 Misc. 450) the parties have stipulated facts not contained in the record theretofore. These facts are designed to show that the trustee of the inter vivos trust was not chargeable with responsibility for the incurring of penalty interest on that portion of the Federal estate tax attributable to the inter vivos trust fund, and suffice for that purpose. The income beneficiaries of the true estate have consented to a charge to their income account of the penalty interest, and so the direction that a portion thereof be paid by the inter vivos trust is no longer applicable.
A decree in conformity with the prior decision as modified by the stipulated facts has been signed.